Case 2:21-cv-00673-JZB Document 1-3 Filed 04/19/21 Page 1 of 8




                    EXHIBIT A
               Case 2:21-cv-00673-JZB Document 1-3 Filed 04/19/21 Page Clerk
                                                                       2 of 8of the Superior Court
                                                                             *** Electronically Filed ***
                                                                                 C. Cuellar, Deputy
                                                                                2/4/2021 2:55:31 PM
                                                                                 Filing ID 12509897
 1           Mark A. Raczkowski (023413)
               Adrienne R. Jones (033184)
 2        JONES|RACZKOWSKI|THOMAS PC
          2141 East Camelback Road, Suite 100
 3            Phoenix, Arizona 85016-4723
           (602) 840-8787 Fax (602) 840-0425
 4
                mark@azpremiseslaw.com
 5             ajones@azpremiseslaw.com

 6   Attorneys for Plaintiff
 7
                  SUPERIOR COURT OF ARIZONA, MARICOPA COUNTY
 8
     Jeffrey G. Stellings, a married man,         NO.    CV2021-002009
 9   individually;
10                                                COMPLAINT
             Plaintiff;
11   v.
                                                  (Tort-Personal Injury; Non-Motor
12                                                Vehicle)
     Circle K Stores, Inc., a Texas
13   corporation; Does I-V;
14
             Defendants.
15
16         Plaintiff Jeffrey G. Stellings alleges:
17           1.     Plaintiff Jeffrey G. Stellings is a resident of Maricopa County,
18   Arizona.
19           2.     Defendant Circle K Stores, Inc. is a Texas corporation that
20   caused an event to occur in Maricopa County, Arizona and is doing business
21   in Maricopa County, Arizona.
22           3.     Specifically, Defendant Circle K Stores, Inc. owned and
23   possessed the convenience store premises commonly known as Circle K
24   located at 2402 East McDowell Road in Phoenix, Arizona on June 13, 2019.
25           4.     Does I-V are corporations, partnerships, other entities or
26   individuals other than Defendant Circle K Stores, Inc. that owned, possessed,
             Case 2:21-cv-00673-JZB Document 1-3 Filed 04/19/21 Page 3 of 8




 1   operated and/or managed the convenience store premises commonly known
 2   as Circle K located at 2402 East McDowell Road in Phoenix, Arizona on June
 3   13, 2019.
 4         5.     The actions, omissions and conduct giving rise to this cause of
 5   action occurred in Maricopa County, Arizona, and this Court has subject
 6   matter and personal jurisdiction. Venue is appropriate in Maricopa County
 7   pursuant to A.R.S. §12-401.
 8         6.     Defendant Circle K Stores, Inc. and/or Does I-V, as the
 9   possessor(s) of the convenience store premises located at 2402 East
10   McDowell Road in Phoenix, Arizona, on June 13, 2019, had an affirmative
11   duty to maintain the premises, including the common areas, in reasonably
12   safe condition for business invitees.
13         7.     On June 13, 2019, at the convenience store premises located at
14   2402 East McDowell Road in Phoenix, Arizona, Plaintiff was injured as a
15   direct and proximate result of an unreasonably dangerous condition,
16   specifically a gas pump hose that was not properly affixed to the pump
17   because it was defective and/or improperly installed, as to which Defendant
18   created, had actual or constructive notice, or was otherwise negligent in
19   allowing to be present on the premises.
20         8.     On June 13, 2019, at the convenience store premises located at
21   2402 East McDowell Road in Phoenix, Arizona, as Plaintiff pulled a gas pump
22   hose, the hose released from the pump, causing Plaintiff to lose his balance,
23   fall to the ground, and sustain injuries to his left hip eventually requiring
24   surgical repair.
25
26
            Case 2:21-cv-00673-JZB Document 1-3 Filed 04/19/21 Page 4 of 8




 1         9.    Plaintiff has incurred health care expenses for treatment of the
 2   injuries caused by Defendants' negligence, and Plaintiff may continue to incur
 3   such expenses.
 4         10.   Plaintiff has incurred a loss of wages, earnings and earning
 5   capacity, and other benefits and/or opportunities because of the injuries
 6   caused by Defendants' negligence.
 7         11.   Plaintiff has experienced pain, discomfort, suffering, annoyance,
 8   mental and emotional distress, loss of enjoyment of life, and other types of
 9   general damage because of the injuries caused by Defendants' negligence,
10   and Plaintiff may continue to experience such general damages in the future;
11   the exact amount of Plaintiff’s general damages is undetermined, but in
12   excess of the jurisdictional minimum of this Court.
13         12.   Plaintiff further alleges her total claimed damages qualify this
14   matter as a Tier 2 case pursuant to Rule 8(b)(2) and Rule 26.2(f) of the
15   Arizona Rules of Civil Procedure.
16         WHEREFORE, Plaintiff requests judgment against Defendants for
17   reasonable compensatory damages in excess of this Court's jurisdictional
18   minimum, taxable costs, and all other appropriate relief.
19         DATED this    4th day of February, 2021.
20
                                         JONES|RACZKOWSKI|THOMAS PC
21
                                         /s/ Mark A. Raczkowski
22
23                                       By Mark A. Raczkowski
                                         Attorneys for Plaintiff
24
25
26
                                              Case 2:21-cv-00673-JZB Document 1-3 Filed 04/19/21 Page Clerk
                                                                                                      5 of 8of the Superior Court
                                                                                                               *** Electronically Filed ***
                                                                                                                   C. Cuellar, Deputy
                                                                                                                  2/4/2021 2:55:31 PM
                                     Person/Attorney Filing: Mark A Raczkowski                                     Filing ID 12509899
                                     Mailing Address: 2141 E Camelback Rd Ste 100
                                     City, State, Zip Code: Phoenix, AZ 85016
                                     Phone Number: (602)840-8787X111
                                     E-Mail Address: mark@azpremiseslaw.com
                                     [ ☐ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 023413, Issuing State: AZ


                                                          IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                                       IN AND FOR THE COUNTY OF MARICOPA

                                     Jeffrey G. Stellings
                                     Plaintiff(s),                                          Case No. CV2021-002009
                                     v.
                                     Circle K Stores, Inc., et al.                          CERTIFICATE OF
                                     Defendant(s).                                          COMPULSORY ARBITRATION

                                     I certify that I am aware of the dollar limits and any other limitations set forth by the
                                     Local Rules of Practice for the Maricopa County Superior Court, and I further certify that
                                     this case IS NOT subject to compulsory arbitration, as provided by Rules 72 through 77 of
                                     the Arizona Rules of Civil Procedure.


                                     RESPECTFULLY SUBMITTED this


                                                                       By: Mark A Raczkowski /s/
                                                                            Plaintiff/Attorney for Plaintiff
AZturboCourt.gov Form Set #5392247
                     Case 2:21-cv-00673-JZB Document 1-3 Filed 04/19/21 Page 6 of 8




                                                                                                                    TMM / PERINJ
                                                                                                     Transmittal Number: 22962963
Notice of Service of Process                                                                            Date Processed: 03/26/2021

Primary Contact:           Beth Pierce
                           Circle K
                           1100 Situs Ct
                           Ste 100
                           Raleigh, NC 27606-4295

Electronic copy provided to:                   Angela Hudson
                                               Elaine Vaincourt
                                               Vanessa Alaniz
                                               Angela Hudson
                                               Deborah Hutchins
                                               Shelly Schilling
                                               Michelle Yohe

Entity:                                       Circle K Stores Inc.
                                              Entity ID Number 2105805
Entity Served:                                Circle K Stores, Inc
Title of Action:                              Jeffrey G. Stellings vs. Circle K Stores, Inc
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Maricopa County Superior Court, AZ
Case/Reference No:                            CV2021-002009
Jurisdiction Served:                          Arizona
Date Served on CSC:                           03/24/2021
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Mark A. Raczkowski
                                              602-840-8787

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
        Case 2:21-cv-00673-JZB Document 1-3 Filed 04/19/21 Page 7Clerk
                                                                  of 8of the Superior Court
                                                                            *** Electronically Filed ***
                                                                                C. Cuellar, Deputy
                                                                               2/4/2021 2:55:31 PM
Person/Attorney Filing: Mark A Raczkowski                                       Filing ID 12509900
Mailing Address: 2141 E Camelback Rd Ste 100
City, State, Zip Code: Phoenix, AZ 85016
Phone Number: (602)840-8787X111
E-Mail Address:mark@azpremiseslaw.com
[] Representing Self, Without an Attorney
(If Attorney) State Bar Number: 023413, Issuing State: AZ

                 IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                       IN AND FOR THE COUNTY OF MARICOPA

 Jeffrey G. Stellings
 Plaintiff(s),                                          Case No. CV2021-002009
 V.
 Circle K Stores, Inc., et al.                          SUMMONS
 Defendant(s).

To: Circle K Stores, Inc.

 WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
 AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
 NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

 1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
    served on you with this Summons.

 2. If you do not want a judgment taken against you without your input, you must file an
    Answer in writing with the Court, and you must pay the required filing fee. To file your
    Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
    Phoenix, Arizona 85003 or electronically file your Answer throuah one of Arizona's
    approved electronic filina systems at hft://www.azcourts.izov/efilinLyinfonnation.
    Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
    of this Summons.
    Note: If you do not file electronically you will not have electronic access to the documents
    in this case.

3. If this Summons and the other court papers were served on you within the State of
   Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
   date of service, not counting the day of service. If this Summons and the other court papers
   were served on you outside the State of Arizona, your Answer must be filed within
   THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
   service.
v   zz~                Case 2:21-cv-00673-JZB Document 1-3 Filed 04/19/21 Page 8 of 8




                  Requests for reasonable accommodation for persons with disabilities must be made to
           the court by parties at least 3 working days in advance of a scheduled court proceeding.


                  GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
           and for the County of MARICOPA




          SIGNED AND SEALED this Date: February 04, 2021
          JEFF FINE                                                                                                              ~
          Clerk of Superior Court                                                                                                                  r
                                                                                                                                 o
          By: CECILIA CUELLAR
          Deputy Clerk



          Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
          the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
          advance of a scheduled court proceeding.
          If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or lmps://maricopabar.org. Sponsored by the Maricopa
          County Bar Association.




                                                                                     2
